1940 Duke Street
Alexandria, VA 22314

In re Application of: 	 :
	Taiki Eda	 :	RESPONSE TO PETITION
Application No. 16/422,810	 :	 UNDER 37 C.F.R. § 1.59
Filed: May 24, 2019	 :	
For: COMPUTER CONTROL METHOD,	      :
        CONTROL PROGRAM AND	 :
        COMPUTER  	 :

This is a response to the petition under 37 CFR § 1.59(b), filed June 5, 2020 to expunge information from the above identified application.  This is also a decision on the petition to expedite the above identified petition, filed June 5, 2020.

The petition to expedite is being considered under the provisions of 37 CFR § 1.182.  As the request to expedite is properly signed and the required petition fee under 1.17(f) has been paid, the petition to expedite is granted.

The decision on the petition under 37 CFR § 1.59(b) will be held in abeyance until allowance of the application or mailing of an Ex parte Quayle action or a Notice of Abandonment, at which time the petition will be decided.

Petitioner requests to expunge the Non-Patent Literature document “Expert Report of Mark Claypool, PH.D” listed in the Information Disclosure Statement (IDS) filed by Applicant on May 15, 2020 because the documents was “determined to contain confidential information subject to a protective order.”

A proper petition under 37 CFR 1.59(b) must contain:

(A)    	a clear identification of the information to be expunged without disclosure of the
details thereof;
(B)     	a clear statement that the information to be expunged is trade secret material,
proprietary material, and/or subject to a protective order, and that the
information has not been otherwise made public;
(C)     	a commitment on the part of the petitioner to retain such information for the period of enforceability of any patent with regard to which such information is submitted;
(D)     	a statement that the petition to expunge is being submitted by, or on behalf of,
the party in interest who originally submitted the information;
(E)     	the fee as set forth in 37 CFR 1.17(g) for a petition under 37 CFR 1.59(b).

The decision on the petition under 37 CFR § 1.59(b) is held in abeyance because prosecution on the merits is not closed.  Accordingly, it is not appropriate to make a final determination of whether or not the material requested to be expunged is “material” to patentability, with “material” being defined as any information, which the examiner considers as being important to a determination of patentability of the claims.  Thus, the decision on the petition to expunge must be held in abeyance at this time.

During prosecution on the merits, the examiner will determine whether or not the identified document is considered to be “material.”  If the information is not considered by the examiner to be material, the information will be removed from the official file.

Any inquiry regarding, this decision should be directed to Joseph Rocca, Quality Assurance
Specialist, at (571) 272-5191.

/WENDY R GARBER/Director, 3600                                                                                                                                                                                                                                                                                                                                                                                                        
					
Wendy Garber, Director
Technology Center 3600
(571) 272-5150

WG/jr: 02/13/2021